DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species E (Fig. 19-24), claims 1-4, 6-14 and 16-20, in the reply filed on 31st March 2022 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a
separate sheet within the range of 50 to 150 words in length. The abstract should describe the
disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent
text for details.
The language should be clear and concise and should not repeat information given in the title. It
should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure
defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology
often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words and is considered undue length. Correction is required. See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) are: “first key drive member” in claim 1 and “second key drive member” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites the limitation “a longitudinal axis”. However, this limitation already has antecedent basis in claim 1 line 2, making it unclear whether these limitations refer to the same “longitudinal axis” or a different “longitudinal axis”. For the purpose of examination, it has been assumed these refer to the same “a longitudinal axis”.
Claim 1, line 10 recites the limitation “a tool bit”. However, this limitation already has antecedent basis in claim 1 line 4, making it unclear whether these limitations refer to the same “tool bit” or a different “tool bit”. For the purpose of examination, it has been assumed these refer to the same “a tool bit”.
Claim 11, line 8 recites the limitation “a longitudinal axis”. However, this limitation already has antecedent basis in claim 1 line 5, making it unclear whether these limitations refer to the same “longitudinal axis” or a different “longitudinal axis”. For the purpose of examination, it has been assumed these refer to the same “a longitudinal axis”.
Claim 11, line 10 recites the limitation “a longitudinal axis”. However, this limitation already has antecedent basis in claim 1 line 5, making it unclear whether these limitations refer to the same “longitudinal axis” or a different “longitudinal axis”. For the purpose of examination, it has been assumed these refer to the same “a longitudinal axis”.
Claim 1, line 10 recites the limitation “a tool bit”. However, this limitation already has antecedent basis in claim 1 line 15, making it unclear whether these limitations refer to the same “tool bit” or a different “tool bit”. For the purpose of examination, it has been assumed these refer to the same “a tool bit”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCurry (US 6,637,756).
Regarding claim 1, McCurry teaches a chuck (Abstract) for a power tool (Abstract) comprising: a body (#20) extending along a longitudinal axis (#X) and having a nose portion (#16a) and a tail portion (#26a), a central bore (see annotated fig. below) defined in the body and open to the nose portion (see fig. 2), the central bore extending along a longitudinal axis (#X) and configured to receive a tool bit (Abstract, bore where jaws move into to reactive the work tool); a plurality of angled passageways (#30) defined in the body in communication with the central bore (see fig. 4A), with each passageway disposed at an angle to the longitudinal axis (see annotated fig. below); a plurality of jaws (#16), each jaw at least partially received in one of the passageways (see fig. 2; Column 5, lines 8-10), at least one of the jaws having a rear end (#16b) lying in a first plane (see annotated fig. below) transverse to the longitudinal axis, the jaws moveable in the passageways between an axially forward (Column 6, lines 36-67; Column 7, lines 1-6) and radially inward clamping position (Column 6, lines 36-67) to clamp a tool bit (Abstract) received in the central bore, and an axially rearward (Column 6, lines 36-67; Column 7, lines 1-6) and radially outward retracted position (Column 6, lines 36-67; Column 7, lines 1-6); and a first key drive member (female threads in bore #27) coupled to the tail portion of the body (see fig. 2) and configured to be engaged by a second key drive member (male thread of tool drive shaft not shown; Column 5, lines 1-2) on an output shaft of a power tool (tool output drive shaft itself mentioned in Column 5, lines 1-2 and abstract) to non-rotationally couple the body to the output shaft (when the male threads of output shaft are tightened with female threads of first key member #27, the output shaft is non-rotationally coupled to the body #20), where the first key drive member extends axially from a rearward end (see annotated fig. below) to a forward end (see annotated fig. below) that lies in a second plane (see annotated fig. below) transverse to the longitudinal axis, wherein the second plane is axially forward of the first plane when the jaws are in the retracted position (see annotated fig. below, where jaws are retracted and second plane is axially forward of first plane).

    PNG
    media_image1.png
    813
    760
    media_image1.png
    Greyscale


Regarding claim 2, McCurry teaches the chuck of claim 1, McCurry further discloses: wherein the first key drive member comprises a recess (see fig. 2, where #27 is a recess) defined in the tail portion of the body (see fig. 2).

Regarding claim 4, McCurry teaches the chuck of claim 2, McCurry further discloses: wherein the recess comprises an axial bore (same recess bore #27 seen in fig. 2) having a front end that lies in the second plane (see annotated fig. above and fig. 2, where forward end is the front end of axial bore).
Regarding claim 6, McCurry teaches the chuck of claim 4, McCurry further discloses: wherein the second key drive member comprises a projection (male threads of the output shaft that is inserted in bore #27) extending axially from the output shaft that is received in the axial bore (Column 5, lines 1-2).

Regarding claim 7, McCurry teaches the chuck of claim 1, McCurry further discloses: wherein the first key drive member comprises a projection (formed by the female threads of bore #27) coupled to the tail portion of the body and the second key drive member comprises a recess (formed by the male threads of tool drive shaft not shown but mentioned in Column 5, lines 1-2) in the output shaft, the projection extending from a base wall (maximum diameter portion of the bore #27) on the tail portion of the body that lies in the second plane and configured to engage the recess in the output shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCurry (US 6,637,756) in view of Yeoh et al. (US 10,118,281).
Regarding claim 11, McCurry discloses the invention substantially as claimed including: a chuck (Abstract) configured to be coupled to the output shaft (Column 5, lines 1-2), the chuck including a body (#20) extending along a longitudinal axis (#X) and having a nose portion (#16a) and a tail portion (#26a), a central bore (see annotated fig. below) defined in the body and open to the nose portion (see fig. 2), the central bore extending along a longitudinal axis (#X) and configured to receive a tool bit (Abstract, bore when jaws move into to receive the work tool), a plurality of angled passageways (#30) defined in the body in communication with the central bore (see fig. 4A), with each passageway disposed at an acute angle (see annotated fig. below, where angle can be seen to be less than 90 degrees) to the longitudinal axis, and a plurality of jaws (#16), each jaw at least partially received in one of the passageways (see fig. 2; Column 5, lines 8-10), a rear end (#16b) of at least one of the jaws lying in a first plane (see annotated fig. below) transverse to the longitudinal axis, the jaws moveable in the passageways between an axially forward (Column 6, lines 36-67; Column 7, lines 1-6) and radially inward clamping position (Column 6, lines 36-67) to clamp a tool bit (Abstract) received in the central bore, and an axially rearward (Column 6, lines 36-67; Column 7, lines 1-6) and radially outward retracted position (Column 6, lines 36-67; Column 7, lines 1-6); and a first key drive member (female threads in bore #27) coupled to the tail portion of the body (see fig. 2) and a second key drive member (male thread of tool drive shaft not shown; Column 5, lines 1-2) coupled to the output shaft (tool output drive shaft itself mentioned in Column 5, lines 1-2 and abstract), the first and second key drive members configured to engage each other to non-rotationally couple the body to the output shaft (when the male threads of output shaft are tightened with female threads of first key member #27, the output shaft is non-rotationally coupled to the body #20) so that rotation of the output shaft causes rotation of the body (Abstract; Column 2, lines 4-7; the chuck is for a power tool which provides rotation to chuck in order to use the work tool), wherein the first key drive member extends from a rearward end (see annotated fig. below) to a forward end (see annotated fig. below) that lies in a second transverse plane (see annotated fig. below) transverse to the longitudinal axis, and wherein the second plane is axially forward of the first plane when the jaws are in the retracted position (see annotated fig. below, where jaws are retracted and second plane is axially forward of first plane).

    PNG
    media_image1.png
    813
    760
    media_image1.png
    Greyscale

McCurry fails to directly disclose: A power tool comprising: a housing; a motor received in the housing; a switch configured to selectively actuate the motor; an output shaft extending along a longitudinal axis and configured to be rotationally driven by the motor, the output shaft having a front end.
In the same filed of endeavor, namely chucks, Yeoh et al. teaches: A power tool (#100) comprising: a housing (#110); a motor (#114) received in the housing; a switch (#128) configured to selectively actuate the motor; an output shaft (#120, #124, see fig. 3) extending along a longitudinal axis (see annotated fig. below) and configured to be rotationally driven by the motor (Column 6, lines 10-11), the output shaft having a front end (see annotated fig. below).

    PNG
    media_image2.png
    363
    649
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck of McCurry so that it includes a power tool comprising a housing; a motor received in the housing; a switch configured to selectively actuate the motor; an output shaft extending along a longitudinal axis and configured to be rotationally driven by the motor and an output shaft having a front end as taught by Yeoh et al. in order to transfer rotation from the power tool to the chuck and use the workpiece tool effectively by providing constant rotation and force, thus increasing speed and the providing the effective, intended use of the work tool when compared to manually rotating the chuck (Column 3, line 64).

Regarding claim 12, the modified invention of McCurry substantially discloses the invention of claim 11, the modified invention of McCurry further discloses: wherein the first key drive member comprises a recess (see fig. 2, where #27 is a recess of McCurry) defined in the tail portion of the body (see fig. 2 of McCurry).

Regarding claim 14, the modified invention of McCurry substantially discloses the invention of claim 12, the modified invention of McCurry further discloses: wherein the recess comprises an axial bore (same recess bore #27 seen in fig. 2 of McCurry) having a front end (see annotated fig. below and fig. 2, where forward end is the front end of axial bore of McCurry) that lies in the second plane.

    PNG
    media_image1.png
    813
    760
    media_image1.png
    Greyscale


Regarding claim 16, the modified invention of McCurry substantially discloses the invention of claim 14, the modified invention of McCurry further discloses: wherein the second key drive member comprises a projection (male threads of the output shaft that is inserted in bore #27 of McCurry) extending axially from the output shaft that is received in the axial bore (Column 5, lines 1-2 of McCurry).

Regarding claim 17, the modified invention of McCurry substantially discloses the invention of claim 11, the modified invention of McCurry further discloses: wherein the first key drive member comprises a projection (formed by the female threads of bore #27 of McCurry) coupled to the tail portion of the body and the second key drive member comprises a recess (formed by the male threads of tool drive shaft not shown but mentioned in Column 5, lines 1-2 of McCurry) in the output shaft, the projection extending from a base wall (maximum diameter portion of the bore #27 of McCurry) on the tail portion of the body that lies in the second plane and configured to engage the recess in the output shaft.

Allowable Subject Matter
Claims 3, 8-10, 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oretti (US 7,021,400) teaches a power tool with a chuck similar to power tool and chuck with jaws.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lam et al. (US 2009/0200758) teaches a power tool with a chuck similar to power tool and chuck with jaws.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai. (US 8,051,920) teaches a power tool with a chuck similar to power tool and chuck with jaws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722